704 N.W.2d 462 (2005)
474 Mich. 876
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Tommy Lee BROWN, Jr., Defendant-Appellee.
Docket No. 128199. COA No. 250016.
Supreme Court of Michigan.
October 6, 2005.
By order of May 5, 2005, the application for leave to appeal was held in abeyance pending the decision in People v. Houston (Docket No. 126025). On order of the Court, the opinion having been issued on July 26, 2005, 473 Mich. 399, 702 N.W.2d *463 530 (2005), the application is again considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the January 27, 2005 judgment of the Court of Appeals and REMAND this case to the Genesee Circuit Court for resentencing. As we held in Houston, under the circumstances of this case, OV 3 should be scored at 25 points.
We do not retain jurisdiction.